COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-267-CV



LINDA FAYE PACK AND ARNOLD 	APPELLANTS

LEONARD FAUBION, INDIVIDUALLY

AND ON BEHALF OF ALL

WRONGFUL-DEATH BENEFICIARIES

OF ANGELA HOPE FAUBION, DECEASED





V.



RICHARD C. HELDT, III, M.D., AND	APPELLEES

WEATHERFORD ANESTHESIA

ASSOCIATES, P.A.



----------

FROM THE 67
TH
 DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellants’ Motion For Voluntary Dismissal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by appellants, for which let execution issue.

PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: January 12, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.